 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MOIZEZ M. MUNOZ,                                   No. 2:18-cv-3085 AC P
12                       Plaintiff,
13           v.
14    UNDERWOOD, et al.,                                 ORDER
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983, together with a request to proceed in forma pauperis. ECF Nos. 1, 2. Plaintiff has

19   also filed a motion to appoint counsel. ECF No. 3. In his complaint, plaintiff alleges violations

20   of his civil rights by defendants. The alleged violations took place in Kern County, which is part

21   of the Fresno Division of the United States District Court for the Eastern District of California.

22   See Local Rule 120(d).

23          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

24   division of a court may, on the court’s own motion, be transferred to the proper division of the

25   court. Therefore, this action will be transferred to the Fresno Division of the court. In light of

26   1996 amendments to 28 U.S.C. § 1915, this court will not rule on plaintiff’s request to proceed in

27   forma pauperis, nor will it rule on plaintiff’s motion to appoint counsel.

28   ////
                                                        1
 1           Good cause appearing, IT IS HEREBY ORDERED that:
 2           1. This court has not ruled on plaintiff’s request to proceed in forma pauperis (ECF No.
 3   2), nor has it ruled on plaintiff’s motion to appoint counsel (ECF No. 3);
 4           2. This action is transferred to the United States District Court for the Eastern District of
 5   California sitting in Fresno; and
 6           3. All future filings shall reference the new Fresno case number assigned and shall be
 7   filed at:
                            United States District Court
 8                          Eastern District of California
                            2500 Tulare Street
 9                          Fresno, CA 93721
10   DATED: December 6, 2018
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
